UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JESSICA CHOQUE, JASSEL ANTONIO
ROMERO PEREZ, LUIS MIGUEL CRUZ
MEDINA, MIGUEL ANGEL LEMA,
ROSA CANDO, ABINADI CARRETERO,
BERNARDO VASQUEZ, JUAN
GONZALEZ REYES, MANUEL
GONZALEZ, PEDRO SAY and JOSE
MANUEL RAMIREZ, on behalf of
themselves, FLSA Collective Plaintiffs and the          Case No.: 1:20-cv-08315
Class,                                             A
                 Plaintiffs,                       N    [PROPOSED]
                                                        RULE 68 JUDGMENT
       -against-
367 BAKE CORP., 64 BAKE CORP., 126
 BAKE CORP., 128 BAKE CORP., 307
 BAKE CORP., 958 BAKE CORP., 2062
 BAKE CORP., and KAMAL KHADR,
              Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants 367

BAKE CORP., 64 BAKE CORP., 126 BAKE CORP., 128 BAKE CORP., 307 BAKE CORP.,

958 BAKE CORP., 2062 BAKE CORP., and KAMAL KHADR (collectively, “Defendants”),

having offered to allow Plaintiff ABINADI CARRETERO (“Plaintiff”) to take a judgment against

them, in accordance with the terms and conditions of Defendants’ Rule 68 Offer of Judgment dated

June 1, 2021 and filed as Exhibit A to Docket No. 61;


       WHEREAS, on June 2, 2021, Plaintiff’s counsel having confirmed Plaintiff ABINADI

CARRETERO’s acceptance of Defendants’ Offer of Judgment (Docket No. 61);

       It is ORDERED AND ADJUDGED, that judgment is entered in favor of Plaintiff

ABINADI CARRETERO, in the amount of Three Thousand Five Hundred Dollars and No Cents
   ($3,500.00), in accordance with the terms and conditions of Defendants’ Rule 68 Offer dated June

   1, 2021 and filed as Exhibit A to Docket No. 61.


   Dated: New York, New York

                June 8            , 2021

                                                   _____________________________, U.S.D.J.


As this is the only remaining Plaintiff in this action, the Court of Clerk is respectfully directed to
close the case.

SO ORDERED. 6/8/2021.
